DETAILED ACTION 
The amendment submitted on May 23, 2022 has been entered.  Claims 39-70 are pending in the application.  Claims 49-63 and 65-70 are withdrawn.  Claims 39-48 and 64 remain rejected for the reasons set forth below.  No claim is allowed.  
Election/Restrictions 
Applicant’s election without traverse of Group I,1 drawn to a pharmaceutical composition or a kit thereof, is acknowledged.  Claims 49-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant’s election without traverse of the following species for initial examination is also acknowledged:  
the TLR7 agonist 
the HBV capsid assembly inhibitor 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
[(1S)-1-[(2S,4R,5R)-5-(5-amino-2-oxo-thiazolo‌[4,5-d]pyrimidin-3-yl)-4-hydroxy-tetrahydro‌furan-2-yl]propyl] acetate 
“Compound 1” in applicant’s specification at p. 13 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
3-[(8aS)-7-[[(4R)-4-(2-chloro-3-fluoro-phenyl)-5-ethoxycarbonyl-2-thiazol-2-yl-1,4-dihydro‌pyrimidin-6-yl]methyl]-3-oxo-5,6,8,8a-tetrahydro-1H-imidazo‌[1,5-a]pyrazin-2-y]-2,2-dimethyl-propanoic acid 
“Compound 2” in applicant’s specification at p. 14 

Claims 65-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.  
During the search of the prior art, certain references were identified that related to compounds other than applicant’s elected species.  In the interest of compact prosecution, those references have been applied against the claims as discussed below.  The prior art search, how-ever, has not been extended unnecessarily to cover all nonelected species, and the requirement for a species election is not withdrawn.  See MPEP 803.02(III).  
Applicant requests whether claims narrowed to cover just applicant’s elected species would be considered allowable.  See applicant’s Remarks, submitted May 23, 2022, at p. 18.  The rejections of record, below, are maintained, so it does not appear that the narrow claims appli-cant proposes would be allowable.  
Maintained Rejections Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; (4) considering objective evidence present in the appli-cation indicating obviousness or nonobviousness.  
Claims 39-48 and 64 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen2 (WO 2016/091698 A1) in view of Guo (US 2015/0252057 A1).  
Chen (cited in the prior action) discloses (see Example 4 at p. 43) the compound 1-[(2S,4R,5R)-5-(5-amino-2-oxo-thiazolo[4,5-d]pyrimidin-3-yl)-4-hydroxy-tetrahydrofuran-2-yl]‌propyl] acetate and enantiomers thereof (p. 1), which would have suggested the (1S) enantiomer, i.e., the TLR7 agonist of applicant’s elected species.  Chen further discloses that this compound is useful for treating hepatitis B (HBV) infection (p. 3, l. 30).  
Guo (referred to herein as “Guo-2015,” cited in the prior action) discloses (see Example 19 at para. 0500) the HBV capsid assembly inhibitor 3-[(8aS)-7-[[(4R)-4-(2-chloro-3-fluoro-phenyl)-5-ethoxycarbonyl-2-thiazol-2-yl-1,4-dihydropyrimidin-6-yl]methyl]-3-oxo-5,6,8,8a-tetra-hydro-1H-imidazo[1,5-a]pyrazine-2-y]-2,2-dimethyl-propanoic acid and that this compound is useful for treating hepatitis B infection (para. 0002).  Guo-2015 also discloses pharmaceutical compositions that further comprise another antiviral agent, such as lamivudine (para. 0342), as well as sterile compositions (para. 0325), which meets the limitations of claims 43-44 and 47.  
Neither of these references specifically discloses the particular combination of applicant’s elected species, but they are nevertheless evidence that the TLR7 agonist (Chen) and the HBV capsid assembly inhibitor (Guo-2015) of the elected species were separately known in the prior art to be useful in treating hepatitis B infection.  Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them “flows logically from their having been individually taught in the prior art.”  See MPEP 2144.06(I) (“COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE”).  One would there-fore have viewed the specific composition of instant claim 64, i.e., applicant’s elected species, as being prima facie obvious.  
The nonfunctional printed matter referred to in claim 48 is not accorded patentable weight for the reasons discussed in MPEP 2111.05.  
Response to Arguments 
Applicant first argues that “[b]oth Chen and Guo published after Applicant’s priority date, at least as applicable to the elected species” and that these “are no longer applicable, due to the perfection of Applicant’s priority claim” (emphasis added; see applicant’s Remarks at pp. 18-19).  While the examiner agrees that the references were published after applicant’s priority date(s), it is not the publication date that controls.  It is the filing date of the cited references that deter-mines whether they are citable against the instant claims.  
Chen and Guo-2015 qualify as prior art under 35 U.S.C. 102(a)(2), which reads as follows (emphasis added):  
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—  
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.  
U.S. patents, U.S. patent applications published under 35 U.S.C. 122(b), and international patent applications published under the Patent Cooperation Treaty to another are prior art under 35 U.S.C. 102(a)(2) if the filing or effective filing date of the disclosure of the reference is before the effective filing date of the claimed invention.  Even if the issue or publication date of the refer-ence is not before the effective filing date of the claimed invention, the reference may still be applicable as prior art under 35 U.S.C. 102(a)(2) if it was effectively filed before the effective filing date of the claimed invention with respect to the subject matter relied upon to reject the claim.  See MPEP 2152.05(II).  
The earliest priority date of Chen is December 8, 2014, which is before the earliest priority date asserted in the present application; Chen is therefore citable as prior art under 35 U.S.C. 102(a)(2).  Similarly, the earliest priority date of Guo-2015 is March 7, 2014 and is therefore also citable under § 102(a)(2).  Applicant is reminded that these two references might be excepted as prior art under 35 U.S.C. 102(a)(2), but applicant has not asserted such an exception.  See 35 U.S.C. 102(b).  
Second, applicant argues that the principle discussed in MPEP 2144.06(I), which relates to combining equivalents known for the same purpose, “arises from cited caselaw that arose in technical areas that are less complex than the development of antiviral therapies” (Remarks at p. 19).  Applicant does not present any evidence in support of this position.  On the contrary, Guo-2015 (see “Combination Therapy” at para. 0342) specifically advocates in favor of combina-tion therapy, so applicant’s argument in this regard is not persuasive.  Applicant further questions whether the references disclose using drugs for the “same purpose” inasmuch as they are “designed to elicit a different effect in the human body” (Remarks at p. 19).  The examiner nevertheless maintains that the references clearly disclose using drugs for the treatment of HPV, so it is reasonable to apply the obviousness standard discussed in MPEP 2144.06(I).  The rejection is therefore maintained.  
Claims 39-48 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Guo (WO 2014/037480 A1).  
Chen (cited above) discloses (see Example 4 at p. 43) the compound 1-[(2S,4R,5R)-5-(5-amino-2-oxo-thiazolo[4,5-d]pyrimidin-3-yl)-4-hydroxy-tetrahydrofuran-2-yl]propyl] acetate and enantiomers thereof (p. 1), which would have suggested the (1S) enantiomer, i.e., the TLR7 agonist of applicant’s elected species.  Chen further discloses that this compound is useful for treating hepatitis B (HBV) infection (p. 3, l. 30).  
Guo (referred to herein as “Guo-2014,” cited in the prior action) discloses (see Example 5 at p. 96) the compound (S)-4-[(R)-6-(2-chloro-4-fluoro-phenyl)-5-methoxycarbonyl-2-thiazol-2-yl-3,6-dihydro-pyrimidin-4-ylmethyl]-morpholine-3-carboxylic acid, i.e., the last HBV capsid assembly inhibitor recited in claim 40, and that this compound is useful for treating hepatitis B infection (see the title of the reference).  Guo-2014 also discloses combination therapy with another antiviral drug, such as lamivudine (p. 87, ll. 10-13), as well as sterile compositions (p. 84, l. 23), which meets the limitations of claims 43-44 and 47.  
The combination of these two drugs within the meaning of the instant claims would have been prima facie obvious for substantially the same reasons discussed above.  See MPEP 2144.06(I).  
Response to Arguments 
This rejection is maintained for substantially the same reasons as the rejection above, mutatis mutandis.  
Claims 39-41, 43-45, and 47-48 remain rejected under 35 U.S.C. 103 as being unpatent-able over Webber (US 2006/0160830 A1) in view of Guo-2015.  
Webber (cited in the prior action) discloses (p. 8; see also the second compound in claim 7 at p. 87) the compound 5-amino-3-(3’-deoxy-β-D-ribofuranosyl)-3H-thiazolo[4,5-d]pyrimidin-2-one, i.e., the second TLR7 agonist recited in claim 40, and that this compound is useful in the treatment of infections caused by hepatitis B virus (para. 0107).  Webber further discloses pharmaceutical compositions with another antiviral drug, such as adefovir (para. 0172), as well as “sterile dosage forms” (para. 0185), which meets the limitations of claims 43-44 and 47.  
Guo-2015 (cited above) discloses (see Example 19 at para. 0500) the HBV capsid assembly inhibitor of applicant’s elected species, i.e., 3-[(8aS)-7-[[(4R)-4-(2-chloro-3-fluoro-phenyl)-5-ethoxycarbonyl-2-thiazol-2-yl-1,4-dihydropyrimidin-6-yl]methyl]-3-oxo-5,6,8,8a-tetrahydro-1H-imidazo[1,5-a]pyrazin-2-y]-2,2 dimethyl-propanoic acid and that this compound is useful for treating hepatitis B infection (para. 0002).  
The combination of these two drugs within the meaning of the instant claims would have been prima facie obvious for substantially the same reasons discussed above.  See MPEP 2144.06(I).  
Response to Arguments 
This rejection is maintained for substantially the same reasons as the rejection above.  
Claims 39-41, 43-45, and 47-48 remain rejected under 35 U.S.C. 103 as being unpatent-able over Webber in view of Guo-2014.  
Webber (cited above) discloses (p. 8; see also the second compound in claim 7 at p. 87) the compound 5-amino-3-(3’-deoxy-β-D-ribofuranosyl)-3H-thiazolo[4,5-d]pyrimidin-2-one, i.e., the second TLR7 agonist recited in claim 40, and that this compound is useful in the treatment of infections caused by hepatitis B virus (para. 0107).  Webber further discloses pharmaceutical compositions with another antiviral drug, such as adefovir (para. 0172), as well as “sterile dosage forms” (para. 0185), which meets the limitations of claims 43-44 and 47.  
Guo-2014 (cited above) discloses (see Example 5 at p. 96) the compound (S)-4-[(R)-6-(2-chloro-4-fluoro-phenyl)-5-methoxycarbonyl-2-thiazol-2-yl-3,6-dihydro-pyrimidin-4-ylmethyl]-morpholine-3-carboxylic acid, i.e., the last HBV capsid assembly inhibitor recited in claim 40, and that this compound is useful for treating hepatitis B infection (see the title of the reference).  Guo-2014 also discloses combination therapy with another antiviral drug, such as lamivudine (p. 87, ll. 10-13), as well as sterile compositions (p. 84, l. 23), which meets the limitations of claims 43-44 and 47.  
The combination of these two drugs within the meaning of the instant claims would have been prima facie obvious for substantially the same reasons discussed above.  See MPEP 2144.06(I).  
Response to Arguments 
This rejection is likewise maintained.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 39-48 and 64 remain rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 9,441,008 B2; 10,040,815 B2; 10,618,929 B2, as well as application no. 16/476,172, each in view of Guo-2014 or Guo-2015.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The cited patents, as well as the ‘172 application (see the Notice of Allowance mailed on September 15, 2021), each claims TLR7 agonists, which are useful for treating hepatitis B, within the meaning of the instant claims.  Although none of them specifically claims a combination composition with a HBV capsid assembly inhibitor, it nevertheless would have been prima facie obvious for substantially the same reasons discussed above, mutatis mutandis.  
Response to Arguments 
Applicant reiterates the unpersuasive arguments discussed above, so this rejection is like-wise maintained.  
Claims 39-48 and 64 remain rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 9,233,978 B2; 9,266,904 B2; 9,447,086 B2; 9,758,530 B2; 10,081,627 B2; and 10,428,069 B2, each in view of Webber or Chen.   Although the claims at issue are not identical, they are not patentably distinct from each other.  Each of the cited patents claims an HBV capsid assembly inhibitor, or a method of using it for treating HBV, within the meaning of the instant claims.  When these claims are read in light of the disclo-sures of Webber or Chen, the subject matter of the instant claims would have been prima facie obvious in view of the guidance in MPEP 2144.06(I).  
Response to Arguments 
This rejection is also maintained.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Groups II and III (see the restriction mailed on August 28, 2018) were rejoined with Group I in the prior action.  
        2 Applicant is thanked for drawing the examiner’s attention to the typographical error in this publication number.